Citation Nr: 1816608	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently rated at 10 percent.

2.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1969 to June 1974 and from February 1991 to March 1991.

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a January 2018 travel Board hearing.  A transcript of that hearing has been associated with the claims file.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained in these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's peripheral neuropathy of the right lower extremity was manifested by numbness, hypersensitivity, cramping, pain, absence of light tough sensation, and absence of ankle and knee reflexes approximating moderate incomplete paralysis; symptoms equating to moderately severe incomplete paralysis have not been demonstrated.  


2.  For the entire period on appeal, the Veteran's peripheral neuropathy of the left lower extremity was manifested by numbness, hypersensitivity, cramping, pain, absence of light tough sensation, and absence of ankle and knee reflexes approximating moderate incomplete paralysis; symptoms equating to moderately severe incomplete paralysis have not been demonstrated.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8620 (2017).

2.  For the entire period on appeal, the criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See, Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See, Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Rating Law and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Peripheral neuropathy is not specifically listed in the rating schedule.  The AOJ has during the course of this claim rated the Veteran's disability under Diagnostic Code 8620 of 38 C.F.R. § 4.124a (2017).

Under Diagnostic Code 8620, relating to neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis, in which the foot dangles and drops, no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

The terms "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a) (2017).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123 (2017).  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

An October 2007 private treatment record form Dr. S. L. G. notes the Veteran reported that after his second back surgery he started to notice numbness of his right great toe which, over the years, gradually spread to toes in both feet as well as his ankles with tingling now in both calves.

An October 2007 private treatment record from Dr. S. L. G. notes that EMG and nerve conduction studies showed no evidence of polyneuropathy in the lower extremities.  The doctor opined that the "absent bilateral distal peroneal sensory responses are likely due to technical factors."  It was further noted that the EMG "shows evidence of motor unit abnormalities which are chronic in nature along an L5 distribution on the left and in an S1 distribution on the right.  No active denervation identified.  These motor unit abnormalities appear to be chronic and probably reflect the [Veteran's] previous low back surgical procedures.  Clinical correlation suggested in this regard."

A November 2007 private treatment record from Dr. S. L. G. notes the Veteran reported using Lidocaine cream on his feet to help him relax in the evenings with less pain.  

A March 2008 private treatment record from Dr. S. L. G. notes the Veteran reported burning in both feet and muscle twitching in his legs, particularly below the knees, with occasional cramps.  The Veteran further reported that the lidocaine cream no longer works and stated his neuropathy has increased in distribution and intensity.  It was noted that EMG and nerve conduction studies were "essentially negative except for some chronic changes within the lower extremities consistent with his previous radiculopathy."  Upon examination, no clubbing or cyanosis was noted.  Diminished sensation was noticed in both lower extremities, with the right side worse than the left.  Length dependent sensory polyneuropathy with dysesthesias was diagnosed.

VA received a letter from the Veteran in September 2010 in which he asserted a "significant increase in peripheral neuropathy in his feet and ankles spreading up the legs toward the knee."

In a September 2010 statement in support of claim, the Veteran stated that his peripheral neuropathy had gradually worsened over the years and he no longer had any feeling in his right big toe and balls of his feet, and reduced sensation in the rest of his toes.  The Veteran then stated that it is moving up to his knees and it is painful to walk on carpet with his bare feet.  Furthermore, the Veteran stated he experiences significant cramping in his lower legs and feet, especially when reclining, and sometimes it wakes him up at night.  The Veteran stated Neurontin provided no relief.

The Veteran was afforded a VA peripheral nerves examination in October 2010.  The Veteran reported that his bilateral peripheral neuropathy was getting progressively worse with increased numbness in his feet, cramping at night, and tingling in his calves.  Upon examination, the ankle jerk reflex was noted as being absent, as was decreased light touch sensation in the big toes, plantar regions, and tops of both feet.  It was noted that the Veteran's disability resulted in increased absenteeism, decreased concentration, lack of stamina, and decreased mobility and strength of the bilateral lower extremities.

In his March 2011 notice of disagreement (NOD), the Veteran stated that the physician's assistant who performed the October 2010 VA examination never performed any of the tests mentioned in the examination report.  The Veteran then stated that his cramping and numbness are a consistent, ongoing problem and are getting progressively worse.

The Veteran was afforded a VA examination in December 2013.  The Veteran reported progressively worsening tingling and numbness of both lower extremities, as well as both feet having areas of either numbness or hypersensitivity.  Additionally, the Veteran reported severe cramping his lower legs and calves at night, with no relief from gabapentin.  The Veteran then reported that, due to numbness in his feet, he now has a balance problem.  Mild constant pain was noted in both lower extremities, as was moderate intermittent pain, dysesthesias, and numbness.  Muscle strength testing was normal.  No knee reflex was noted upon examination.  Decreased sensation was noted for both feet lower legs/ankles.  The Veteran's gait was described as shuffling and of unknown etiology.  Mild, incomplete paralysis of the bilateral sciatic nerves was noted.  It was noted that the "Veteran would have difficulty with physical labor due to his bilateral peripheral neuropathy, but no limitations [with] sedentary employment."  It was noted that the Veteran is an optometrist.

January 2018 private treatment records from Deuk Spine notes the Veteran reported worsening symptoms of shooting, sharp, radiating pain, as well as numbness, tingling and weakness.  The Veteran further reported losing sleep and having balance issues.  Upon examination, contracture of the bilateral hamstrings and mild, bilateral tremors of the lower extremities were noted.  Radiculopathy was diagnosed.    

In a January 2018 letter from Deuk Spine Institute, it was noted that electromyography revealed "acute on chronic bilateral S1 radiculopathy and a worsened bilateral peripheral neuropathy compared to a prior study."  It was further noted that a physical examination showed weakness and decreased sensory at L4, L5, and S1 dermatomes."  

The Veteran testified at the January 2018 Board hearing that he was last examined by VA in February 2014 at Deuk Spine Institute and before that he wasn't being treated and was "just putting up with the neuropathy as it was getting worse."  The Veteran stated that when he had the prior VA examination in 2011 no physical testing was performed on him, despite what was stated on the examination.  The Veteran stated his condition has "been steadily getting worse".  The Veteran stated he has had physical therapy and chiropractic treatment "on a fairly regular basis."  The Veteran stated that from his knees on down he gets cramping that is worse when he's sleeping that when he's standing up.  The Veteran then stated that the pain will wake him up in the middle of the night and has interfered with his walking.  The Veteran stated that he doesn't have the mobility and flexibility that he used to have and characterized his disability as moderate in nature and that, as an optometrist, he moves around a chair his patients sit in he is "constantly twisting and turning and sitting in the stool, and then standing up and it...sometimes...gets to [him] and [he] get[s] sore hips or a sore back".

The Board finds that for the entire period on appeal, the Veteran's right and left lower extremity peripheral neuropathy more closely approximated moderate severity.  Notably, neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  38 C.F.R. § 4.123 (2017).  Here, the Veteran has consistently described numbness, hypersensitivity, and cramping for which medication provides no relief and sometimes wakes him up at night due to the pain.  At times, ankle and knee reflex has been noted as being absent by doctors, as has light touch sensation.  

With respect to the applicability of a higher rating, moderately severe radiculopathy is not demonstrated.  The objective and subjective evidence reveals numbness, cramping with pain, hypersensitivity, and tingling.  Taking into consideration objective and subjective evidence, the overall disability picture more closely aligns with moderate radiculopathy.

Furthermore, the Veteran's muscle strength has objectively remained full throughout the period on appeal, and at no time has muscle atrophy been observed.  The consistent muscle strength and lack of atrophy demonstrate that the Veteran's peripheral neuropathy is not severe as defined by Diagnostic Code 8620, which requires the presence of marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  Thus, entitlement to a rating in excess of 20 percent is not warranted at any point.  See 38 C.F.R. § 4.2 (2017).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See, Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted.

Entitlement to a disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


